Citation Nr: 0336285	
Decision Date: 12/23/03    Archive Date: 12/29/03

DOCKET NO.  92-13 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
pelvis and hips with shortening of the right leg.

2.  Entitlement to an increased disability rating for 
residuals of a penetrating shell fragment wound of both 
buttocks, with damage to Muscle Group XVII, currently 
evaluated as 20 percent disabling.  

3.  Entitlement to an increased disability rating for 
residuals of a penetrating shell fragment wound to the 
subscapular area and right chest, currently evaluated as 
10 percent disabling.  

4.  Entitlement to a compensable disability rating for 
residuals of a penetrating shell fragment wound to the lower 
back.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


REMAND

On June 19, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

Make arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded the following examination(s):  
musculoskeletal examination with x-ray 
studies to identify the muscles 
penetrated by shell fragments on 
September 17, 1951, and to identify and 
evaluate any residuals of those injuries.  
Send the claims folder to the examiner(s) 
for review.

The examiner should read the service medical 
records of September and October 1951 showing the 
contemporaneous treatment and diagnoses of shell 
fragment wounds in service.

Make a longitudinal review of the post-
service medical records, beginning with 
the March 1954 VA examination report.  
Take great care in noting locations of 
penetration wounds, as there seems to 
have been inconsistent or erroneous 
reporting of left- and right-sided 
findings.

Name the muscles that the shell fragments 
penetrated.  Obtain x-ray studies and map 
the location of retained foreign bodies 
and distinguish those that are at least 
as likely as not shell fragments from 
those that probably are not shell 
fragments.

Diagnose any current pathology of the pelvis and 
hips.

Provide a current opinion whether the 
veteran has any pathology of the pelvis 
or hips that is secondary to, aggravated 
by, or otherwise a residual of the 
service-connected shell fragment wounds.

Examine for and report findings of any 
functional impairments in the muscles 
included in Muscle Groups IV (intrinsic 
muscles of shoulder girdle), XVII (pelvic 
girdle group 2), and XX (spinal muscles) 
of the VA Schedule for Rating 
Disabilities, see 38 C.F.R. § 4.73, 
Diagnostic Codes 5304, 5317, and 5320, 
and provide an opinion whether any 
functional impairments in these muscle 
groups are at least as likely as not 
related to a shell fragment wound.  
Please explain the meaning of any signs 
noted in the examination report such as 
"Hawkins sign" or "Sulus" sign, which 
appear in the February 2002 VA 
examination report.  As to any positive 
findings in the examination, indicate 
whether it is related to a shell fragment 
wound, and if so, to which wound and in 
what way.

After the development requested above has 
been completed to the extent possible, 
the RO should again review the record.  
If any benefit sought on appeal remains 
denied, the appellant and representative, 
if any, should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

